United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2309
                                  ___________

Rodney E. Bradley,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Lisa Looten, Parole Officer; Sgt. M.    *
Hanafusa, Corrections Officer; Doris    * [UNPUBLISHED]
Falkenrath, State Worker; Louisa        *
Bolinger, State Worker; Scott           *
Lawrence, State Worker; Matt Sturm, *
State Worker; George Lombardi, State *
Worker,                                 *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: October 7, 2011
                                Filed: February 8, 2012
                                ___________

Before SMITH, ARNOLD, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Rodney Bradley appeals the district court’s preservice dismissal of his 42
U.S.C. § 1983 action alleging prison officials violated his First Amendment rights.
This court grants Bradley leave to proceed on appeal in forma pauperis, and affirms
in part and reverses in part.
       Bradley wrote a letter addressed to the supervisor of his institutional parole
officer (IPO), in which he requested the assignment of a different IPO, and provided
his reasons for the request. Based on negative comments about his IPO included in
the letter, Bradley was found guilty of violating a prison rule prohibiting insulting
behavior, although Bradley did not intend for his IPO to see the letter. As punishment
for the rule violation, Bradley received an activity restriction and reprimand. He
claimed that punishing him for the comments in his letter violated his First
Amendment rights.

       This court reviews de novo the district court’s preservice dismissal. See Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam). The dismissal of
defendant George Lombardi was proper, because Bradley’s complaint contained no
allegations as to Lombardi’s personal involvement in disciplining Bradley. See
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009).

       This court concludes, however, that the First Amendment claims against the
remaining defendants should not have been dismissed preservice. First, these claims
were not barred by Preiser v. Rodriguez, 411 U.S. 475 (1973), Heck v. Humphrey, 512
U.S. 477 (1994), or Edwards v. Balisok, 520 U.S. 641 (1997). Bradley did not seek
speedier release, and success on his section 1983 First Amendment claims would not
necessarily imply the invalidity of his confinement or its duration. See Wilkinson v.
Dotson, 544 U.S. 74, 81-82 (2005); Muhammad v. Close, 540 U.S. 749, 754-55
(2004) (per curiam). Second, at this early stage of the litigation, Bradley’s allegations
that he wrote the letter for the purpose of requesting a different IPO, that he included
the comments at issue to support his request, and that he did not intend for his IPO to
see the comments were sufficient to plausibly state a claim that the disciplinary action
violated his First Amendment rights. See Iqbal, 129 S. Ct. at 1949; Leonard v. Nix,
55 F.3d 370, 374 (8th Cir. 1995) (“a prison inmate retains those First Amendment
rights that are not inconsistent with his status as a prisoner or with the legitimate



                                          -2-
penological objectives of the corrections system”) (quoting Pell v. Procunier, 417
U.S. 817, 822 (1974)); cf. Kaden v. Slykhuis, 651 F.3d 966, 969 (8th Cir. 2011) (per
curiam) (reversing preservice dismissal of First Amendment claim where allegations
were sufficient to plausibly state section 1983 claim and suit was dismissed before
defendant prison officials were required to answer or advance evidence of relationship
between mail restriction and prison concerns).

       This court affirms the dismissal of defendant Lombardi, reverses the dismissal
of the claims against the remaining defendants, and remands for further proceedings
consistent with this opinion.1
                        ______________________________




      1
       This court notes that Bradley stated he was scheduled to be released on July 5,
2011; thus, his requests for a new parole review and revisions to the prison rule
prohibiting insulting behavior are moot. Cf. Smith v. Hundley, 190 F.3d 852, 855 (8th
Cir. 1999).


                                         -3-